Exhibit Consolidated Report to the Financial Community Second Quarter 2008 (Released August 1, 2008) (Unaudited) HIGHLIGHTS After-Tax EPS Variance Analysis 2nd Qtr. 2Q 2007 Basic EPS – GAAP Basis $1.11 Special Items – 2007 0.02 ▪ Normalized non-GAAP* earnings, excluding special items, were $0.87 per share 2Q 2007 Normalized Earnings – Non-GAAP Basis* $1.13 for the second quarter of 2008, compared with $1.13 per share for the second Distribution Deliveries (0.05) quarter of 2007.GAAP earnings for the second quarter of 2008were $0.86 per Generation Revenues 0.08 share compared with $1.11 per share in the prior year. Fuel & Purchased Power (0.23) Generation O&M (0.04) Pension Expense 0.01 2Q2008Results vs. 2Q 2007 Depreciation (0.02) Company-Owned Life Insurance (COLI) (0.04) ▪ Electric distribution deliveries declined 2% primarily due to milder weather. Financing Costs 0.04 Heating-degree-days were 7% lower compared with both the same period last Other (0.01) year and the normal level.Cooling-degree-days were 11% lower than the 2Q 2008 Normalized Earnings – Non-GAAP Basis* $0.87 same period last year but 2% above normal.Residential deliveries decreased Special Items - 2008 (0.01) 5% (representing approximately two-thirds of the total decrease in distribution 2Q 2008 Basic EPS – GAAP Basis $0.86 deliveries) while commercial and industrial deliveries declined 2% and 0.3%, respectively. The resulting lower distribution delivery revenues decreased earnings by $0.05 per share. ▪ Total electric generation sales decreased 6%.Retail generation sales decreased 1.3 million megawatt-hours (MWH) or 5%, reflecting the impact of weather and fewer renewals of competitive commercial and industrial contracts in PJM.Wholesale electricity sales declined 0.5 million MWH or 8%, due in part to an 8% decrease in generation output.Generation revenues, excluding power sourced from third-party auction suppliers for our Jersey Central Power & Light Company (JCP&L) and Pennsylvania Power Company (Penn Power) customers, increased earnings by $0.08 per share due to higher wholesale and retail prices. ▪ Total fuel and purchased power expenses reduced earnings by $0.23 per share. Higher purchased power expense, excluding JCP&L and Penn Power purchases from third-party auction suppliers, reduced earnings by $0.20 per share due to higher market prices compared to the same period last year.Higher fuel costs reduced earnings by $0.03 per share, primarily due to increased coal transportation costs. ▪ Increased generation O&M expenses reduced earnings by $0.04 per share.An increased number of scheduled outages at the fossil plants in the second quarter of 2008 decreased earnings by $0.06 per share while lower nuclear operating expenses increased earnings by $0.02 per share. ▪ Reduced pension expense increased earnings by $0.01 per share,primarily due to an increase in the discount rate used to determine benefit obligations as of December 31, ▪ Incremental property additions increased depreciation expense by $0.02 per share. ▪ Decreased investment income due to market-related declines in the value of corporate-owned life insurance reduced earnings by $0.04 per share. ▪ Lower financing costs increased earnings by $0.04 per share.The decrease in financing costs reflects lower interest rates on short-term borrowings and variable rate long-term debt. ▪ Two special items were recognized during the second quarter of 2008.The first was a $0.03 per share increase in earnings recognized from the settlement of a claim related to a former GPU international asset.The second relates to a $0.04 per share reduction in earningsfrom impairment of securities held in trust for future nuclear decommissioning activities. 2008 Earnings Guidance ▪ Normalized non-GAAP* earnings guidance for 2008, excluding special items, has been revised to $4.25 to $4.35 per share from our previous non-GAAP guidance of $4.15 to $4.35 per share.Year-to-date normalized non-GAAP earnings now stand at $1.75 per share, producing guidance for the second half of 2008 of $2.50 to $2.60 per share.Earnings for the remainder of the year, exclusive of any special items, are expected to be allocated approximately 56% to the third quarter and 44% to the fourth quarter. * The 2008 GAAP to non-GAAP reconciliation statements can be found on page 10 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s Web site at www.firstenergycorp.com/ir. For additional information, please contact: Ronald E. Seeholzer Rey Y. Jimenez Irene M. Prezelj Vice President,Investor Relations Manager, Investor Relations Manager, Investor Relations (330) 384-5415 (330) 761-4239 (330) 384-3859 Consolidated Report to the Financial Community - 2nd Quarter 2008 2 FirstEnergy Corp. Consolidated Statements of Income (Unaudited) (In millions, except for per share amounts) Three Months Ended June 30 Six Months Ended June 30 2008 2007 Change 2008 2007 Change Revenues (1 ) Electric sales $ 3,024 $ 2,904 $ 120 $ 6,054 $ 5,669 $ 385 (2 ) Other 221 205 16 468 413 55 (3 ) Total Revenues 3,245 3,109 136 6,522 6,082 440 Expenses (4 ) Fuel 316 299 17 644 560 84 (5 ) Purchased power 1,070 886 184 2,070 1,746 324 (6 ) Other operating expenses 781 750 31 1,581 1,499 82 (7 ) Provision for depreciation 168 159 9 332 315 17 (8 ) Amortization of regulatory assets 246 246 - 504 497 7 (9 ) Deferral of new regulatory assets (98 ) (148 ) 50 (203 ) (292 ) 89 (10 ) General taxes 180 189 (9 ) 395 392 3 (11 ) Total Expenses 2,663 2,381 282 5,323 4,717 606 (12 ) Operating Income 582 728 (146 ) 1,199 1,365 (166 ) Other Income (Expense) (13 ) Investment income 16 30 (14 ) 33 63 (30 ) (14 ) Interest expense (188 ) (205 ) 17 (367 ) (390 ) 23 (15 ) Capitalized interest 13 7 6 21 12 9 (16 ) Total Other Expense (159 ) (168 ) 9 (313 ) (315 ) 2 (17 ) Income Before Income Taxes 423 560 (137 ) 886 1,050 (164 ) (18 ) Income taxes 160 222 (62 ) 347 422 (75 ) (19 ) Net Income $ 263 $ 338 $ (75 ) $ 539 $ 628 (89 ) (20 ) Earnings Per Share of Common Stock (21 ) Basic $ 0.86 $ 1.11 $ (0.25 ) $ 1.77 $ 2.03 $ (0.26 ) (22 ) Diluted $ 0.85 $ 1.10 $ (0.25 ) $ 1.75 $ 2.01 $ (0.26 ) (23 ) Weighted Average Number of Common Shares Outstanding (24 ) Basic 304 304 - 304 309 (5 ) (25 ) Diluted 307 308 (1 ) 307 313 (6 ) Consolidated Report to the Financial Community - 2nd Quarter 2008 3 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended June 30, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 2,030 $ 324 $ 670 $ - $ 3,024 (2 ) Other 152 51 13 5 221 (3 ) Internal revenues - 704 - (704 ) - (4 ) Total Revenues 2,182 1,079 683 (699 ) 3,245 Expenses (5 ) Fuel - 316 - - 316 (6 ) Purchased power 998 221 555 (704 ) 1,070 (7 ) Other operating expenses 413 312 81 (25 ) 781 (8 ) Provision for depreciation 104 59 - 5 168 (9 ) Amortization of regulatory assets 235 - 11 - 246 (10 ) Deferral of new regulatory assets (98 ) - - - (98 ) (11 ) General taxes 149 24 2 5 180 (12 ) Total Expenses 1,801 932 649 (719 ) 2,663 (13 ) Operating Income 381 147 34 20 582 Other Income (Expense) (14 ) Investment income 40 (8 ) (1 ) (15 ) 16 (15 ) Interest expense (100 ) (38 ) - (50 ) (188 ) (16 ) Capitalized interest 1 10 - 2 13 (17 ) Total Other Expense (59 ) (36 ) (1 ) (63 ) (159 ) (18 ) Income Before Income Taxes 322 111 33 (43 ) 423 (19 ) Income taxes 129 45 13 (27 ) 160 (20 ) Net Income $ 193 $ 66 $ 20 $ (16 ) $ 263 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d)Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 2nd Quarter 2008 4 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended June 30, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 1,933 $ 359 $ 612 $ - $ 2,904 (2 ) Other 162 39 13 (9 ) 205 (3 ) Internal revenues - 691 - (691 ) - (4 ) Total Revenues 2,095 1,089 625 (700 ) 3,109 Expenses (5 ) Fuel 2 297 - - 299 (6 ) Purchased power 877 163 537 (691 ) 886 (7 ) Other operating expenses 410 277 87 (24 ) 750 (8 ) Provision for depreciation 100 51 - 8 159 (9 ) Amortization of regulatory assets 242 - 6 (2 ) 246 (10 ) Deferral of new regulatory assets (93 ) - (55 ) - (148 ) (11 ) General taxes 155 26 1 7 189 (12 ) Total Expenses 1,693 814 576 (702 ) 2,381 (13 ) Operating Income 402 275 49 2 728 Other Income (Expense) (14 ) Investment income 62 5 - (37 ) 30 (15 ) Interest expense (118 ) (47 ) - (40 ) (205 ) (16 ) Capitalized interest 2 5 - - 7 (17 ) Total Other Expense (54 ) (37 ) - (77 ) (168 ) (18 ) Income Before Income Taxes 348 238 49 (75 ) 560 (19 ) Income taxes 141 96 19 (34 ) 222 (20 ) Net Income $ 207 $ 142 $ 30 $ (41 ) $ 338 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b)Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c)Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 2nd Quarter 2008 5 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended June 30, 2008 vs. Three Months Ended June 30, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 97 $ (35 ) $ 58 $ - $ 120 (2 ) Other (10 ) 12 - 14 16 (3 ) Internal revenues - 13 - (13 ) - (4 ) Total Revenues 87 (10 ) 58 1 136 Expenses (5 ) Fuel (2 ) 19 - - 17 (6 ) Purchased power 121 58 18 (13 ) 184 (7 ) Other operating expenses 3 35 (6 ) (1 ) 31 (8 ) Provision for depreciation 4 8 - (3 ) 9 (9 ) Amortization of regulatory assets (7 ) - 5 2 - (10 ) Deferral of new regulatory assets (5 ) - 55 - 50 (11 ) General taxes (6 ) (2 ) 1 (2 ) (9 ) (12 ) Total Expenses 108 118 73 (17 ) 282 (13 ) Operating Income (21 ) (128 ) (15 ) 18 (146 ) Other Income (Expense) (14 ) Investment income (22 ) (13 ) (1 ) 22 (14 ) (15 ) Interest expense 18 9 - (10 ) 17 (16 ) Capitalized interest (1 ) 5 - 2 6 (17 ) Total Other Expense (5 ) 1 (1 ) 14 9 (18 ) Income Before Income Taxes (26 ) (127 ) (16 ) 32 (137 ) (19 ) Income taxes (12 ) (51 ) (6 ) 7 (62 ) (20 ) Net Income $ (14 ) $ (76 ) $ (10 ) $ 25 $ (75 ) (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d)Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 2nd Quarter 2008 6 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Balance Sheets As of As of Assets June 30, 2008 Dec 31, 2007 Current Assets: Cash and cash equivalents $ 70 $ 129 Receivables 1,553 1,421 Other 1,212 680 Total Current Assets 2,835 2,230 Property, Plant and Equipment 16,703 15,383 Investments 3,415 3,598 Deferred Charges and Other Assets 10,592 10,857 Total Assets $ 33,545 $ 32,068 Liabilities and Capitalization Current Liabilities: Currently payable long-term debt $ 2,508 $ 2,014 Short-term borrowings 2,608 903 Accounts payable 930 777 Other 1,091 1,454 Total Current Liabilities 7,137 5,148 Capitalization: Common stockholders' equity 9,221 8,977 Long-term debt and other long-term obligations 8,603 8,869 Total Capitalization 17,824 17,846 Noncurrent Liabilities 8,584 9,074 Total Liabilities and Capitalization $ 33,545 $ 32,068 General Information Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Debt and equity securities redemptions $ (352 ) $ (485 ) $ (720 ) $ (1,389 ) New long-term debt issues $ 549 $ 550 $ 549 $ 800 Short-term borrowings $ 959 $ 169 $ 1,705 $ 1,308 Capital expenditures $ 906 $ 401 $ 1,617 $ 697 Adjusted Capitalization As of June 30 2008 % Total 2007 % Total Total common equity $ 9,221 39 % $ 8,640 38 % Long-term debt and other long-term obligations 8,603 36 % 8,742 39 % Currently payable long-term debt 2,508 10 % 2,000 9 % Short-term borrowings 2,608 11 % 2,416 11 % Adjustments: Sale-leaseback net debt equivalents 1,417 6 % 1,143 5 % JCP&L securitization debt (385 ) -2 % (411 ) -2 % Total $ 23,972 100 % $ 22,530 100 % Consolidated Report to the Financial Community - 2nd Quarter 2008 7 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Statements of Cash Flows Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Cash flows from operating activities Net income $ 263 $ 338 $ 539 $ 628 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization, and deferral of regulatory assets 316 257 633 520 Deferred purchased power and other costs (60 ) (69 ) (119 ) (185 ) Deferred income taxes and investment tax credits 40 32 129 85 Deferred rents and lease market valuation liability (105 ) (67 ) (101 ) (92 ) Pension trust contribution - - - (300 ) Cash collateral, net 59 (25 ) 67 (19 ) Electric service prepayment programs (20 ) (19 ) (39 ) (36 ) Change in working capital and other (533 ) (220 ) (793 ) (431 ) Cash flows provided from (used for) operating activities (40 ) 227 316 170 Cash flows provided from financing activities 1,003 108 1,230 454 Cash flows used for investing activities (963 ) (387 ) (1,605 ) (677 ) Net decrease in cash and cash equivalents $ - $ (52 ) $ (59 ) $ (53 ) Deferrals and Amortizations Three Months Ended June 30 Six Months Ended June 30 2008 2007 Change 2008 2007 Change Ohio Rate Plans and Transmission Deferrals Regulatory Assets - Beginning $ 1,799 $ 1,842 $ 1,847 $ 1,863 Interest on shopping incentives 8 9 $ (1 ) 16 19 $ (3 ) MISO costs and interest - 30 (30 ) 2 38 (36 ) RCP distribution reliability costs and interest 44 44 - 84 91 (7 ) RCP fuel costs and interest 1 27 (26 ) 8 41 (33 ) Other 8 5 3 15 11 4 Current period deferrals $ 61 $ 115 $ (54 ) $ 125 $ 200 $ (75 ) Amortization Ohio transition costs $ (73 ) $ (72 ) $ (1 ) $ (145 ) $ (140 ) $ (5 ) Shopping incentives (29 ) (29 ) - (59 ) (59 ) - MISO costs (9 ) (6 ) (3 ) (18 ) (11 ) (7 ) Other (3 ) 1 (4 ) (4 ) (2 ) (2 ) Current period amortization $ (114 ) $ (106 ) $ (8 ) $ (226 ) $ (212 ) $ (14 ) Regulatory Assets - Ending $ 1,746 $ 1,851 $ 1,746 $ 1,851 Pennsylvania Deferred PJM Costs Beginning balance $ 293 $ 186 $ 255 $ 157 Deferrals 31 30 $ 1 71 63 $ 8 Interest 3 2 1 5 3 2 Amortizations (4 ) (2 ) (2 ) (8 ) (7 ) (1 ) $ - $ 9 Ending balance $ 323 $ 216 $ 323 $ 216 New Jersey Deferred Energy Costs Beginning balance $ 264 $ 357 $ 322 $ 369 Net recovery of energy costs 29 35 $ (6 ) (29 ) 23 $ (52 ) Ending balance $ 293 $ 392 $ 293 $ 392 Consolidated Report to the Financial Community - 2nd Quarter 2008 8 FirstEnergy Corp. Statistical Summary (Unaudited) Electric Sales Statistics (kWh in millions) Three Months Ended June 30 Six Months Ended June 30 2008 2007 Change 2008 2007 Change Electric Distribution Deliveries Ohio - Residential 3,658 3,835 -4.6 % 8,606 8,666 -0.7 % - Commercial 3,560 3,674 -3.1 % 7,409 7,469 -0.8 % - Industrial 5,781 5,908 -2.1 % 11,412 11,587 -1.5 % - Other 93 93 - 184 186 -1.1 % Total Ohio 13,092 13,510 -3.1 % 27,611 27,908 -1.1 % Pennsylvania- Residential 2,493 2,564 -2.8 % 5,930 5,868 1.1 % - Commercial 2,755 2,730 0.9 % 5,615 5,501 2.1 % - Industrial 2,666 2,567 3.9 % 5,174 5,109 1.3 % - Other 20 21 -4.8 % 41 40 2.5 % Total Pennsylvania 7,934 7,882 0.7 % 16,760 16,518 1.5 % New Jersey- Residential 2,198 2,387 -7.9 % 4,553 4,740 -3.9 % - Commercial 2,319 2,416 -4.0 % 4,644 4,713 -1.5 % - Industrial 722 724 -0.3 % 1,416 1,426 -0.7 % - Other 21 21 - 43 43 - Total New Jersey 5,260 5,548 -5.2 % 10,656 10,922 -2.4 % Total Residential 8,349 8,786 -5.0 % 19,089 19,274 -1.0 % Total Commercial 8,634 8,820 -2.1 % 17,668 17,683 -0.1 % Total Industrial 9,169 9,199 -0.3 % 18,002 18,122 -0.7 % Total Other 134 135 -0.7 % 268 269 -0.4 % Total Distribution Deliveries 26,286 26,940 -2.4 % 55,027 55,348 -0.6 % Electric Sales Shopped Ohio- Residential 466 489 -4.7 % 1,020 1,050 -2.9 % - Commercial 798 872 -8.5 % 1,643 1,752 -6.2 % - Industrial 659 692 -4.8 % 1,289 1,333 -3.3 % Total Ohio 1,923 2,053 -6.3 % 3,952 4,135 -4.4 % Pennsylvania - Residential 26 11 136.4 % 60 11 445.5 % - Commercial 183 156 17.3 % 381 264 44.3 % - Industrial 585 460 27.2 % 1,077 876 22.9 % Total Pennsylvania 794 627 26.6 % 1,518 1,151 31.9 % New Jersey- Commercial 608 519 17.1 % 1,175 994 18.2 % - Industrial 559 555 0.7 % 1,095 1,074 2.0 % Total New Jersey 1,167 1,074 8.7 % 2,270 2,068 9.8 % Total Electric Sales Shopped 3,884 3,754 3.5 % 7,740 7,354 5.2 % Electric Generation Sales Retail - Regulated 22,402 23,186 -3.4 % 47,287 47,994 -1.5 % Retail - Competitive 2,746 3,285 -16.4 % 5,662 6,491 -12.8 % Total Retail 25,148 26,471 -5.0 % 52,949 54,485 -2.8 % Wholesale 5,846 6,360 -8.1 % 11,263 11,423 -1.4 % Total Electric Generation Sales 30,994 32,831 -5.6 % 64,212 65,908 -2.6 % Operating Statistics Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Capacity Factors: Nuclear 85% 80% 86% 89% Fossil - Baseload 76% 90% 80% 77% Fossil - Load Following 60% 72% 65% 73% Generation Output: Nuclear 39% 33% 38% 38% Fossil - Baseload 39% 43% 39% 37% Fossil - Load Following 21% 23% 21% 24% Peaking 1% 1% 2% 1% Three Months Ended June 30, Six Months Ended June 30, Weather 2008 2007 Normal 2008 2007 Normal Composite Heating-Degree-Days 615 660 663 3,480 3,562 3,468 Composite Cooling-Degree-Days 254 285 249 254 286 250 Consolidated Report to the financial Community - 2nd Quarter 2008 9 FirstEnergy Corp. Special Items and EPS Reconciliations (Unaudited) (In millions, except for per share amounts) Special Items Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Pre-tax Items - Income Increase (Decrease) Gain on sale of non-core assets (a) $ - $ - $ 32 $ - Saxton decommissioning costs regulatory assets (b) - - - 27 Trust securities impairment (c) (21 ) (8 ) (38 ) (12 ) Litigation settlement (a) 15 - 15 - Total-Pretax Items $ (6 ) $ (8 ) $ 9 $ 15 EPS Effect $ (0.01 ) $ (0.02 ) $ 0.02 $ 0.02 (a) Included in "Revenues - Other" (b) Included in "Deferral of new regulatory assets" (c) Included in "Investment income" 2008 Earnings Per Share (EPS) (Reconciliation of GAAP to Non-GAAP) ACTUAL ACTUAL REVISED Three Months Six Months Guidance For Ended June 30 Ended June 30 Year 2008 Basic EPS (GAAP basis)* $ 0.86 $ 1.77 $4.27 - $4.37 Excluding Special Items*: Gain on sale of non-core assets - (0.06 ) (0.06) Litigation settlement (0.03 ) (0.03 ) (0.03) Trust securities impairment 0.04 0.07 0.07 Basic EPS (Non-GAAP basis) $ 0.87 $ 1.75 $4.25 - $4.35 * Excludes possible write-off of $485 million of CEI's estimated unrecoverable transition costs under the proposed ESP, which if recognized, would be categorized as a Special Item ($1.01 per share). Consolidated Report to the Financial Community - 2nd Quarter - 2008 10 RECENT DEVELOPMENTS OhioRegulatory
